IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-49,391-02


EX PARTE JOHN WILLIAM KING






ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 8869 IN THE 1ST DISTRICT COURT

JASPER COUNTY



Per Curiam.

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5. (1)
	In 1999, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted under Article 37.071, and the trial court, accordingly,
set punishment at death.  This Court affirmed applicant's conviction and sentence on direct
appeal.  King v. State, No. AP-73,433, 29 S.W.3d 556 (Tex. Crim. App. 2000).  Applicant
filed his initial post-conviction application for writ of habeas corpus in the convicting court
in 2000, and this Court denied relief in 2001.  Applicant then filed an application for a writ
of habeas corpus in federal district court.  King v. Dretke, No. 1:01cv435, (E.D.-Beaumont
Div., April 24, 2006).  The federal district court stayed the proceedings to give applicant an
opportunity to exhaust claims in state court.  Id., Document 68.  Applicant then filed this
subsequent application for writ of habeas corpus in the convicting court on June 22, 2006. 
The convicting court forwarded this application to this Court, where it was received on June
25, 2012.  Art. 11.071, § 5(b)(1).
	We have reviewed this subsequent application and find that the allegations fail to
satisfy the requirements of Article 11.071, § 5(a).  Accordingly, we dismiss the application
as an abuse of the writ without considering the merits of the claims.  Art. 11.071, § 5(c).
	IT IS SO ORDERED THIS THE 12TH DAY OF SEPTEMBER, 2012.

Do Not Publish
1.   Unless otherwise indicated, all references to Articles are to the Texas Code of Criminal
Procedure.